Citation Nr: 0303539	
Decision Date: 02/28/03    Archive Date: 03/05/03

DOCKET NO.  96-03 422	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for facial scars.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. M. Panarella, Counsel


INTRODUCTION

The veteran served on active duty from February 1980 to 
September 1985.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the August 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Petersburg, Florida (RO).  The Board remanded this matter to 
the RO in November 1997 for additional development.  The RO 
complied with the remand instructions and has returned the 
case to the Board for further appellate review.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  The veteran's facial scars are productive of no more than 
moderate disfigurement, and are not manifested by tissue 
loss, gross distortion or asymmetry of facial features, or 
two or three regulatory characteristics of disfigurement.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
facial scars have not been met.  38 U.S.C.A. § 1155, 5103A 
(West 1991 & Supp. 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326, 4.1-4.14, 4.118, Diagnostic Code 7800 (2002); 
67 Fed. Reg. 49590, 49596 (July 31, 2002).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, in November 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA) became law.  The VCAA 
applies to all pending claims for VA benefits, and redefines 
the obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant of the 
information and evidence necessary to substantiate a claim 
for VA benefits.  See 38 U.S.C. §§ 5103, 5103A (West Supp. 
2002); 38 C.F.R. §§ 3.102, 3.159 (2002).

In this case, VA's duties have been fulfilled to the extent 
possible.  First, VA must notify the veteran of evidence and 
information necessary to substantiate his claim and inform 
him whether he or VA bears the burden of producing or 
obtaining that information or evidence.  See 38 U.S.C. 
§ 5103A (West Supp. 2002); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In the present case, the veteran was 
informed of the evidence needed to substantiate his claim by 
means of the August 1995 and November 1996 rating decisions, 
the October 1995 Statement of the Case, and the November 1996 
and November 2002 Supplemental Statements of the Case.

In the rating decisions, the veteran was informed of the 
basis for the denial of his claim and of the type of evidence 
that he needed to submit to substantiate his claim.  In the 
Statement of the Case and Supplemental Statements of the 
Case, the RO notified the veteran of all regulations 
pertinent to his claim, informed him of the reasons for the 
denial, and provided him with additional opportunity to 
present evidence and argument in support of his claim.

In addition, the November 2002 Supplemental Statement of the 
Case specifically informed the veteran of the provisions of 
the VCAA.  It also informed the veteran of the revised 
criteria for the evaluation of skin disorders and applied the 
new criteria to the veteran's claim.  Therefore, the Board 
finds that the rating decision, Statement of the Case, 
Supplemental Statements of the Case, and related letters 
provided to the veteran specifically satisfy the notice 
requirements of 38 U.S.C.A. § 5103 of the new statute. 

VA must also make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A (West Supp. 2002).  Here, the RO obtained 
VA clinical records, and afforded the veteran a personal 
hearing and several VA examinations.  In addition, the Board 
remanded this matter for additional development in November 
1997.  Therefore, the Board finds that no further action is 
necessary to meet the development requirements of the VCAA. 

The record shows that the RO granted service connection for 
facial scar of the right cheek and nose in an August 1995 
rating decision and assigned a noncompensable evaluation 
effective from April 1994.  The veteran disagreed with this 
initial evaluation and the present appeal ensued.  During the 
course of the appeal, the assigned evaluation was increased 
to 10 percent effective from April 1994.

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity in civilian occupations.  See 38 U.S.C.A. 
§ 1155 (West 1991).  Separate Diagnostic Codes identify 
various disabilities.  Where there is a question as to which 
of two disability evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7 (2002).

When the assignment of an initial rating award is at issue, 
VA must consider all evidence of the veteran's disability as 
is necessary to evaluate the severity from the effective date 
of service connection through the present.  It is not only 
the present level of disability which is of primary 
importance, but rather the entire period is to be considered 
to ensure that consideration is given to the possibility of 
staged ratings; that is, separate ratings for separate 
periods of time based on the facts found.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).

The relevant evidence in relation to the current appeal 
consists of the veteran's personal hearing testimony and 
several VA examinations.  At his personal hearing before the 
RO in May 1996, the veteran testified that the facial scar on 
his nose was tender and disfiguring.  The scar was described 
as being around his eye and to the side of his nose.  He also 
stated that the scar swelled and turned red occasionally.  

At a June 1996 VA scars examination, the veteran reported 
that he had sustained lacerations of the right cheek and left 
periorbital area in service.  He subsequently underwent 
several reconstructive surgeries to the nose and left eye.  
He reported that he was anxious to have plastic surgery to 
eliminate the ridged scar on the right side of his nose.  

Physical examination found an inverted V-shaped scar visible 
across the bridge of the veteran's nose.  Lower down, across 
the midpoint of the bridge of the nose, a V-shaped scar was 
visible measuring 3 centimeters in width.  The most 
cosmetically disfiguring scar extended from the right 
nostril, laterally to the right cheek, and elevated in a 
visible ridge.  This scar was approximately one inch in 
length.  The veteran was diagnosed with cosmetically 
disfiguring scars, right cheek.  

At a February 1998 VA scars examination, a scar on the nasal 
bridge was described as 22 millimeters in length and 1.5 
millimeters in width.  A scar on the top of the nose was 
observed to be 25 millimeters in length and 1 millimeter in 
width.  Both scars were brown in color and had a slight 
disfiguring effect.  A scar of the right cheek onto the nose 
was measured as 35 millimeters in length and .5 millimeters 
in width.  It was white in color and had a moderate 
disfiguring effect.  Finally, a scar of the chin was 15 
millimeters in length and 1 millimeter in width.  It was 
white in color and had a slight disfiguring effect.  

At a March 1998 VA neurological examination, the examiner 
commented that the veteran had had cosmetic correction of 
surgical scars with very nice cosmetic results.  At a March 
1998 VA nose and sinus examination, the veteran reported that 
he had most recently undergone surgery for revision of his 
facial scars in 1996.  The examiner observed a scar at the 
bridge of the nose that was hardly noticeable.  Another scar 
was present on the dorsal of the nose and was slightly 
pigmented, and another scar was located at the junction of 
the ala to the face on the right side.  

At a December 2001 VA scars and neurological examination, the 
examiner observed a scar on the bridge of the veteran's nose 
between the eyes.  It was described as V-shape, 1.5 
centimeters on each side, thin, and very slightly pigmented.  
Another scar was present on the middle of the bridge, 2 
centimeters in length, and barely visible.  Finally, a scar 
was located on the right nasolabial fold.  It was more 
pigmented, 2 centimeters in length, and a web at the junction 
of the ala.  The examiner described the scars as not 
disfiguring and causing only slight deformity.  Unretouched, 
color photographs were associated with this examination.  At 
a December 2001 VA nose and sinus examination, the examiner 
commented that there was a good cosmetic scar at the base of 
the veteran's nose and to the right side.  These scars had 
obtained excellent cosmetic results and were adequate.  

During the pendency of this appeal, the criteria for 
evaluating skin disorders were changed.  When a law or 
regulation changes while a case is pending, the version most 
favorable to the veteran applies, absent congressional intent 
to the contrary.  Karnas v. Derwinski, 1 Vet. App. 308, 312-
313 (1991).  The effective date rule established by 38 
U.S.C.A. § 5110(g), however, prohibits the application of any 
liberalizing rule to a claim prior to the effective date of 
such law or regulation.  Thus, as the criteria for evaluating 
skin disorders were revised effective August 30, 2002, any 
increase in disability based on the revised criteria cannot 
become effective prior to that date.

The veteran's facial scars have been assigned a schedular 10 
percent evaluation pursuant to 38 C.F.R. § 4.118, Diagnostic 
Code 7800.  Under the former criteria, moderately disfiguring 
scars of the head, face or neck are assigned a 10 percent 
evaluation.  When severe, especially if producing a marked 
and unsightly deformity of the eyelids, lips or auricles, a 
30 percent rating is assigned.  A 50 percent evaluation is 
warranted for complete or exceptionally repugnant deformity 
of one side of the face or marked or repugnant bilateral 
disfigurement.  38 C.F.R. § 4.118, Diagnostic Code 7800 
(2002).  

The revised criteria of Diagnostic Code 7800 identifies the 
eight characteristics of disfigurement as follows: (1) scar 5 
or more inches (13 or more cm.) in length, (2) scar at least 
one-quarter inch (0.6 cm.) wide at widest part, (3) surface 
contour of scar elevated or depressed on palpation, (4) scar 
adherent to underlying tissue, (5) skin hypo-or hyper-
pigmented in an area exceeding six square inches (39 sq. 
cm.), (6) skin texture abnormal (irregular, atrophic, shiny, 
scaly, etc.) in an area exceeding six square inches (39 sq. 
cm.), (7) underlying soft tissue missing in an area exceeding 
six square inches (39 sq. cm.), and (8) skin indurated and 
inflexible in an area exceeding six square inches (39 sq. 
cm.)

Under the revised criteria, disfigurement of the head, face, 
or neck with one characteristic of disfigurement is assigned 
a 10 percent evaluation.  A 30 percent evaluation is 
warranted for visible or palpable tissue loss and either 
gross distortion or asymmetry of one feature or paired set of 
features or; with two or three characteristics of 
disfigurement.  Higher evaluations of 50 and 80 percent are 
available for greater disfigurement.  67 Fed. Reg. 49590, 
49596 (July 31, 2002) (to be codified at 38 C.F.R. § 4.118).

Applying the above criteria to the facts of this case, the 
Board finds that a preponderance of the evidence is against a 
higher evaluation under either the former or the revised 
criteria.  As to the former criteria, no VA examiner has 
described the veteran's scars as more than moderate.  Rather, 
at the February 1998 examination, the veteran's most 
prominent scar was described as moderately disfiguring.  The 
other scars were described as only slightly disfiguring.  The 
remainder of the VA examinations characterized all of the 
veteran's scars as causing only slight deformity.

As to the revised criteria, the Board finds that the 
requirements for a 30 percent evaluation have not been met.  
No VA examiner identified tissue loss, or gross distortion or 
asymmetry of facial features.  Rather, the examiners 
indicated that the scars were productive of only superficial 
deformity.  The scars also fail to exhibit two or three of 
the enumerated characteristics of disfigurement.  
Specifically, they are not of the requisite length or width, 
nor do they affect areas exceeding six square inches.  There 
is some evidence of slight pigmentation, but the objective 
findings do not include elevation or depression on palpation, 
or adherence to underlying tissue.

Although the veteran's scars are facial scars, and thus most 
appropriately rated under Diagnostic Code 7800, the Board has 
considered alternative Diagnostic Codes that may afford the 
veteran a higher rating.  Under the former criteria, 
Diagnostic Code 7803 provides that superficial scars that are 
poorly nourished with repeated ulceration warrant a 10 
percent rating.  Similarly, pursuant to Diagnostic Code 7804, 
superficial scars that are tender and painful on objective 
demonstration warrant a 10 percent disability evaluation.  
The 10 percent ratings under Diagnostic Code 7803 and 7804 
are the highest ratings under these codes.  Diagnostic Code 
7805 provides that scars also may be evaluated to the extent 
of limitation of function of the part affected by the scar.  
In the present case, the veteran's scars do not cause 
limitation of function of any body part.  Accordingly, the 
application of these Diagnostic Codes would provide the 
veteran no higher evaluation.

Under the revised criteria, the Diagnostic Codes that address 
superficial scars and scars that cause limitation of function 
are very similar to the former criteria and would provide the 
veteran no greater benefit.  See Diagnostic Codes 7803, 7804, 
7805.  67 Fed. Reg. 49590, 49596 (July 31, 2002).  Finally, 
the Board acknowledges that the veteran's representative has 
argued that the veteran should be assigned a separate 
evaluation for each facial scar.  However, Diagnostic Code 
7800 rates the degree of facial disfigurement caused by the 
scars and the veteran's scars have been shown to be, at most, 
moderately disabling.  The Board also notes that the revised 
criteria provides for separate ratings of scars in widely 
separated areas, but does not make such a provision for scars 
of the head, face, or neck.  See Diagnostic Codes 7800, 7801, 
7802.  67 Fed. Reg. 49590, 49596 (July 31, 2002).  
Accordingly, the appeal is denied.

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, for consideration of "an extraschedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2002).  
There has been no showing in the present case that the 
veteran's facial scars have caused marked interference with 
his employment, necessitated frequent periods of 
hospitalization, or otherwise rendered impracticable the 
regular schedular standards.  Accordingly, further 
development in keeping with the procedural actions outlined 
in 38 C.F.R. § 3.321(b)(1) is not warranted.  See Bagwell v. 
Brown, 9 Vet. App. 337, 339 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995). 

ORDER

An evaluation in excess of 10 percent for facial scars is 
denied.




		
	MICHAEL E. KILCOYNE
	Acting Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans Claims."  
(1) A "Notice of Disagreement filed on or after November 
18, 1988" is no longer required to appeal to the Court.  
(2) You are no longer required to file a copy of your 
Notice of Appeal with VA's General Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited agent 
to charge you a fee for representing you.



 

